 

Exhibit 10.88

AMENDMENT NUMBER FOUR

to the

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

(Fannie Mae MSRs)

dated as of January 22, 2016

among

BARCLAYS BANK PLC

and

PENNYMAC CORP.

and

PENNYMAC HOLDINGS, LLC

and

PENNYMAC MORTGAGE INVESTMENT TRUST

This AMENDMENT NUMBER FOUR (this “Amendment”) is made as of this 24th day of
March, 2017, by and among Barclays Bank PLC (the “Lender”), PennyMac Mortgage
Investment Trust (the “Guarantor”), PennyMac Holdings, LLC (“Holdings”) and
PennyMac Corp. (“PCM” and, together with Holdings, the “Borrowers”), and amends
that certain Amended and Restated Loan and Security Agreement, dated as of
January 22, 2016, as amended by Amendment Number One, dated as of August 31,
2016, Amendment Number Two, dated as of December 2, 2016 and Amendment Number
Three, dated as of January 30, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among the
Lender, the Guarantor and the Borrowers.

WHEREAS, the Lender, the Guarantor and the Borrowers have agreed to amend the
Loan Agreement as more particularly set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:  

SECTION 1.Amendment. Effective as of the date hereof:

(a)Section 1.1 of Schedule I of the Loan Agreement is hereby amended by deleting
the defined term “Available Facility Amount” in its entirety and replacing such
term with the following:

“Available Facility Amount” means $220,000,000, subject to the Optional
Available Facility Amount Decrease; provided however that at no time may the
Outstanding Aggregate Loan Amount exceed:

(A) the Borrowing Base; or

(B) the amount that, when added to the aggregate principal amounts outstanding
under the Repo Agreement, would equal the Maximum Aggregate Purchase Price (as
such term is defined in the Repo Agreement).

If the Lender is financing Freddie Mac servicing rights for the Borrower and no
other lender is providing such financing (as evidenced by the termination of any
related acknowledgment agreement), the Available Facility Amount will be
decreased by the amount that the Lender is funding to the Borrower with respect
to such Freddie Mac servicing rights.

(b)Section 1.1 of Schedule I of the Loan Agreement is hereby amended by deleting
the defined term “Optional Available Facility Amount Decrease” in its entirety.

(c)Schedule 5.02 of the Loan Agreement is hereby amended by deleting the word
“and” appearing at the end of clause (i) thereof, replacing the “.” appearing at
the end of clause (j) thereof with “; and” and adding the following as new
clauses (k), (l), (m) and (n) in their proper alphabetical sequence:

1

 

--------------------------------------------------------------------------------

 

(k)The delivery of an executed release by Citibank, N.A., in form and substance
satisfactory to the Lender, evidence the release of its security interest in the
Fannie Mae Servicing Rights subject to the lien of the Amended and Restated Loan
and Security Agreement (as amended or supplemented from time to time) dated as
of September 15, 2016, by and among PennyMac Corp., a Delaware corporation,
PennyMac Holdings, LLC and Citibank, N.A., a national banking association;

(l)The delivery of state and federal lien search reports with respect to the
Borrowers covering the five-year period prior to the date hereof;

(m)The due filing of UCC financing statements on Form UCC3, in form and
substance satisfactory to the Lender, with respect to (i) the UCC1 initial
financing statement file number 20165654239, filed by Citibank, N.A. with the
Delaware Secretary of State on September 15, 2016 and the UCC1 initial financing
statement file number 20165654304, filed by Citibank, N.A.  with the Delaware
Secretary of State on September 15, 2016; and

(n)The due filing of UCC financing statements on Form UCC1, in form and
substance satisfactory to the Lender with respect to the security interests
granted by the Borrowers to the Lender hereunder.

SECTION 2.Fees and Expenses.  Borrowers agree to pay to Lender all fees and out
of pocket expenses incurred by Lender in connection with this Amendment,
including all reasonable fees and out of pocket costs and expenses of the legal
counsel to Lender incurred in connection with this Amendment, in accordance with
Section 3.03 of the Loan Agreement.

SECTION 3.Defined Terms.  Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Loan Agreement.

SECTION 4.Limited Effect.  Except as amended hereby, the Loan Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment need not be made in the Loan Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Loan
Agreement, any reference in any of such items to the Loan Agreement being
sufficient to refer to the Loan Agreement as amended hereby.

SECTION 5.Representations. In order to induce Lender to execute and deliver this
Amendment, each of the Borrowers and the Guarantor hereby represents to Lender
that as of the date hereof, (i) each of the Borrowers and the Guarantor is in
full compliance with all of the terms and conditions of the Facility Documents
and remains bound by the terms thereof, and (ii) no default or event of default
has occurred and is continuing under the Facility Documents.

SECTION 6.Governing Law.  This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).

SECTION 7.Counterparts.  For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts.  Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument.  The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.

- 2 -

 

--------------------------------------------------------------------------------

 

SECTION 8.Miscellaneous.

(a)This Amendment shall be binding upon the parties hereto and their respective
successors and assigns.

(b)The various headings and sub-headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Loan Agreement or any provision hereof or thereof.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 

- 3 -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Lender, the Guarantor and the Borrowers have each caused
their names to be duly signed to this Amendment by their respective officers
thereunto duly authorized, all as of the date first above written.

 

BARCLAYS BANK PLC,

as Lender

 

 

 

By:

 

/s/ Ellen Kiernan

 

 

Name:

 

Ellen Kiernan

 

 

Title:

 

Director

 

PENNYMAC CORP.,

as a Borrower

 

 

 

By:

 

/s/ Pamela Marsh

 

 

Name:

 

Pamela Marsh

 

 

Title:

 

Managing Director, Treasurer

 

PENNYMAC HOLDINGS, LLC,

as a Borrower

 

 

 

By:

 

/s/ Pamela Marsh

 

 

Name:

 

Pamela Marsh

 

 

Title:

 

Managing Director, Treasurer

 

PENNYMAC MORTGAGE INVESTMENT TRUST,

as Guarantor

 

 

 

By:

 

/s/ Pamela Marsh

 

 

Name:

 

Pamela Marsh

 

 

Title:

 

Managing Director, Treasurer

 

 